         Case 4:18-cv-00640-BRW Document 54 Filed 09/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID LYNN MCEUEN                                                                  PLAINTIFF

v.                           No: 4:18-cv-00640 BRW-PSH

WILLIAM GLEASON                                                                DEFENDANT
                                            ORDER

       I have reviewed the Proposed Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris. No objections have been filed. After careful consideration, I

approve and adopt the Proposed Findings and Recommendation in all respects.

       Accordingly, Gleason’s motion for summary judgment is be granted. McEuen’s official

capacity claims against Gleason are dismissed without prejudice for failure to state an actionable

claim. McEuen’s individual capacity excessive force claims are dismissed with prejudice

because Gleason is entitled to qualified immunity.

       IT IS SO ORDERED this 8th day of September, 2020.



                                             Billy Roy Wilson________________
                                             UNITED STATES DISTRICT JUDGE
